Citation Nr: 1538645	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia, to include as due to exposure to ionizing radiation.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to September 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


REMAND

Pursuant to his above-captioned claim, the Veteran was not provided a VA examination to ascertain the relationship, if any, between his chronic myelogenous leukemia and his active duty.  However, the evidence of record includes a current diagnosis of chronic myelogenous leukemia.  Further, throughout the pendency of this appeal, the Veteran has asserted he was exposed to ionizing radiation by handling and disposing of munitions containing depleted uranium.  He also asserted that he was exposed to chemicals/smoke from burn pits.  Moreover, the Veteran has submitted a private opinion and medical literature suggesting a relationship between his claimed exposure to ionizing radiation and his chronic myelogenous leukemia.  As such, the Board finds that a remand to provide the Veteran a VA examination is required in order to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the regulations require that, in all claims in which it is established that radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period, and it is contended the disease is a result of exposure to ionizing radiation in service, VA must follow certain development procedures.  38 C.F.R. §§ 3.307, 3.309, 3.311 (2015).  After a longitudinal review of the evidence of record, the Board found no indication that the RO's development of the Veteran's claim complied with these procedures.  As such, the Board finds that a remand is also required in order for the RO to undertake development of the Veteran's claim consistent with 38 C.F.R. § 3.311.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake development of the Veteran's claim that is consistent with 38 C.F.R. § 3.311, focusing on the Veteran's claimed exposure to depleted uranium.

2.  The RO must then contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include, but not limited to, evidence of his in-service exposure to ionizing radiation and treatment for chronic myelogenous leukemia.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the Veteran's response, the RO must undertake efforts to obtain the Veteran's relevant VA treatment records that have not already been associated with the claims file.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must then provide the Veteran a VA examination.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations the Veteran's chronic myelogenous leukemia.  After examining the Veteran and after reviewing the service and post-service treatment records, evidence pertaining to the Veteran in-service exposure to ionizing radiation, and the medical literature of record pertaining to the link between chronic myelogenous leukemia and exposure to ionizing radiation, the examiner is asked to provide an opinion as to:

(a) whether the Veteran's chronic myelogenous leukemia was incurred in or due to his active duty; AND, more specifically, 

(b) whether the Veteran's chronic myelogenous leukemia is related to any in-service exposure ionizing radition, including depleted uranium associated with munitions, or chemicals associated with burn pits.

In rendering an opinion, the examiner must consider and discuss any and all evidence demonstrating the Veteran's in-service exposure ionizing radiation, including any dosage estimates.  The examiner must also consider the Veteran's assertions as to in-service events.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

